ATTACHMENT TO NOTICE OF ALLOWABILITY
Allowable Subject Matter
Claims 59-82, 84-96, and 98-100 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 59, the prior art of record teaches many of the elements of the claimed invention, including method for calibrating a radiation treatment device, the radiation treatment device including control elements configured to control parameters of the radiation treatment device, the method comprising: (i) acquiring, using an imaging device, one or more images representing beam fields produced by a beam source; (ii) determining a parameter of the radiation treatment device from the one or more images, the parameter relating to an output of a control element; (iii) evaluating the parameter against a predefined standard; (iv) adjusting the output of the control element based on the result of the evaluating until the parameter meets the predefined standard; and (v) repeating steps (i) through (iv) for one or more additional parameters, wherein one of the parameters is the imaging device position with respect to a coordinate frame of the radiation treatment device, and wherein the adjustable control elements include all of: beam collimator devices, imaging device moving arms, beam flattening filters, dosimeters, gantry positioning devices, light sources, and X-ray sources.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein the adjustable control elements include specifically ALL of the following: coils for beam angle and position steering, shunt type current sources, beam scattering filters, and gun-cathode heating controls, in addition to and in combination with all of the other controls and elements of the invention, in the manner as required by Claim 59.

With respect to Claims 84, the prior art of record teaches many of the elements of the claimed invention, including method for calibrating a radiation treatment device including an electronic portal imaging device (EPID) positioned on an imager arm for generating images during patient treatment, comprising: prior to patient treatment, generating, using the EPID, a set of images of beam fields produced by a beam source; determining a parameter of the radiation treatment device from beam field information contained in the set of images; evaluating whether the parameter falls within a corresponding prescribed range; adjusting one or more elements of the radiation treatment device affecting the parameter if the parameter does not fall within the prescribed range; generating, using the EPID, another set of images of beam fields, and determining another parameter from the another set of images; and repeating the evaluating and adjusting steps for the another parameter; and, wherein the adjustable control elements include all of: beam collimator devices, imaging device moving arms, beam flattening filters, dosimeters, gantry positioning devices, light sources, and X-ray sources.
ALL of the following: coils for beam angle and position steering, shunt type current sources, beam scattering filters, and gun-cathode heating controls, in addition to and in combination with all of the other controls and elements of the invention, in the manner as required by Claim 84.
With respect to Claims 96, the prior art of record teaches many of the elements of the claimed invention, including a method for calibrating a radiation treatment device, comprising: generating images representing beam fields produced by a beam source of the radiation treatment device using an imaging device; and using information obtained from the generated images to: calibrate the imaging device’s axis of motion with respect to the radiation treatment device; and, calibrate one or more elements of the radiation treatment device that affect one or more parameters of the radiation treatment device, the parameters including beam alignment, beam symmetry, beam asymmetry, beam shape, beam energy, beam flatness, beam dose linearity, beam field size, beam position, imaging device position relative to the beam source, and collimator position from an isoplane of the radiation treatment device; and, wherein the adjustable control elements include all of: beam collimator devices, imaging device moving arms, beam flattening filters, dosimeters, gantry positioning devices, light sources, and X-ray sources.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein the adjustable control elements include specifically ALL of the following: coils for beam angle and position steering, shunt type current sources, beam scattering filters, and gun-cathode heating controls, in addition to and in combination with all of the other controls and elements of the invention, in the manner as required by Claim 96.
Claims 60-82, 85-95, and 98-100 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Applicant Amendment, filed 01/26/2021, with respect to prior art rejections of the claims, have been fully considered and are persuasive.  The prior art rejections of the claims have been overcome by the amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053.  The examiner can normally be reached on M/W/Th/F contact 11a-4p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        02/24/2021